DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The following Office Action is in response to amendments filed on 08/23/2021. Claims 1, 4-5, 9-14 and 16-22 are pending in the application. Claims 1, 4-5, 9-14 and16-20 have been examined as set forth below. Please note that the originally elected Species I, Primary Subspecies (b) and Secondary Subspecies (A) (see the Interview Summary and the Non-final rejection dated 05/26/2021), is directed towards an embodiment with a mechanical actuator (321) (Figs. 7C-7D and 8B), wherein the display mounts on a mast fixed to and extending from the firs frame (Fig. 2). However, new claims 21-22 are directed towards a non-elected Secondary Subspecies (B) (Fig. 32), and as such, have been withdrawn from consideration.
	Although applicant, in the interview conducted on 08/18/2021, was told that the proposed amendments to claim 1 would overcome the prior art used (Chang), upon further review of Chang and the amendments, it has been determined that Chang, according to another interpretation, still teaches the limitations of claim 1. For the purposes of compact prosecution, applicant was contacted to suggest claim language that would place the application in condition for allowance, however, applicant did not agree with such suggested claim language, and requested an Office Action to be sent out (See attached Interview Summary for details).	
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “a user” in line 9 needs to be changed “the user”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 9, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 6,126,577).
Regarding claim 1, Chang discloses an exercise bike comprising: a first frame (600) that remains substantially stationary with respect to a support surface (Figs. 1-2); a second frame (101 with 102 and 103) pivotally joined to the first frame and configured to support a user (Figs. 1 and 7), wherein the second frame pivots relative to the first frame about a pivot axis in response to a force applied to the second frame by the user (Figs. 1, 4-7, abstract); a locking mechanism comprising a block (501 with 505) movably 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (The portion defined by the right angle of the flange 505 and 501A is considered a groove)]
    PNG
    media_image1.png
    500
    750
    media_image1.png
    Greyscale



Regarding claim 4, Chang discloses wherein the second frame is pivotally supported on the first frame by at least one pivot shaft (i.e. 101D) that defines the pivot axis (Figs. 2 and 8).  

Regarding claim 9, Chang discloses wherein the block (501 with 505) is (indirectly) coupled to the second frame (via the wedge and 101D) and the wedge (101C) is (indirectly) coupled to the first frame (via 101D and 101B, please note that all the components of the bicycle of Chang are either directly or indirectly coupled to each other).  
Regarding claim 16, Chang discloses the exercise bike further comprising a drive assembly (300) including a crankshaft operatively associated with a pair of pedals configured to be driven by the user (Figs. 1, 3 and 7), and wherein the second frame is pivotally coupled to the first frame at a first pivot joint (101D of 101A) located forward of the crankshaft (Figs. 1 and 3) and a second pivot joint (111B of 103A) located aft of the crankshaft (Figs. 1 and 3).  
Regarding claim 18, Chang discloses the exercise bike further comprising a damper (400 with 403) resisting the pivotal movement of the second frame relative to the first frame (Figs. 1-3 and 7, col. 2 lines 51-62).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of Kaylor et al. (US 2012/0071301 A1).
Chang teaches wherein the first frame comprises a base (600, Fig. 1). Chang is silent about the base including a front stabilizer and a rear stabilizer, and wherein the pivot axis is inclined at an angle no greater than 45 degrees relative to a base plane passing through the front and rear stabilizers.  
Regarding claim 17, Kaylor teaches an exercise bike (10), wherein a first frame comprises a base (14) including a front stabilizer (60 towards the front) and a rear stabilizer (60 towards the rear), and wherein a pivot axis (an axis about which the exercise cycle/second frame (12) tilts to the sides as shown in Figs. 4A-4B) is inclined at an angle no greater than 45 degrees relative to a base plane passing through the front and rear stabilizers (when the apparatus is placed in an inclined position (Fig. 2A) (or declined position in Fig. 2B), depending on the amount of incline (or decline) (Fig. 5), the pivot axis (about which 12 tilts to the sides) can be inclined at an angle no greater than 45 degrees relative to a base plane passing through the front and rear stablizers).  
It would have been obvious to a person of ordinary skill in the art to modify Chang’s invention with a base including a front stabilizer and a rear stabilizer, and wherein the pivot axis is inclined at an angle no greater than 45 degrees relative to a base plane passing through the front and rear stabilizers as taught by Kaylor in order to simulate riding on various slopes and provide the user with a more real world experience (see ¶ [0031] of Kaylor).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of Touret (US 2012/0302403 A1). 
Chang is silent about a display that remains stationary with respect to the first frame while the second frame pivots relative to the first frame, wherein the display mounts on a mast fixed to and extending from the first frame.  
Regarding claim 19, Touret teaches an exercise bike (Fig. 1), comprising a display (25) that remains stationary with respect to a first frame (22) while a second frame (frame of bicycle (2)) pivots relative to the first frame (Figs. 1-2).  
Regarding claim 20, Touret teaches wherein the display mounts on a mast fixed to and extending from the first frame (Figs. 1-2, and as shown below, ¶ [0018]).
[AltContent: textbox (mast)][AltContent: arrow]
    PNG
    media_image2.png
    364
    514
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art to modify Chang’s invention with a display that remains stationary with respect to the first frame while the second frame pivots relative to the first frame, wherein the display mounts on a mast fixed to and extending from the first frame as taught by Touret in order to display . 

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed on 08/23/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding the newly added limitations of claim 1, and that according to the interview conducted on 08/18/2021, such limitations would overcome Chang, the Examiner would like to mention the followings. As mentioned above, upon further review of Chang and the newly added limitations of claim 1, it has been determined that Chang, according to another interpretation still teaches the limitations of claim 1.  Chang discloses an exercise bike comprising: a first frame (600) that remains substantially stationary with respect to a support surface (Figs. 1-2); a second frame (101 with 102 and 103) pivotally joined to the first frame and configured to support a user (Figs. 1 and 7), wherein the second frame pivots relative to the first frame about a pivot axis in response to a force applied to the second frame by the user (Figs. 1, 4-7, abstract); a locking mechanism comprising a block (501 with 505) .	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784